DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's Request for Continued Examination filed on December 8, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Lynne Wang (Reg. No. 72,553) on December 14, 2021.

Claims 1-14 and 16-21 (renumbered 1-20) are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Lynne Wang (Reg. No. 72,553) on December 14, 2021.

The application has been amended as follows:
IN THE CLAIMS:


1.	(Currently Amended) A computer system comprising:
	one or more processors; and
	one or more computer-readable hardware storage devices having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system to at least:
	generate an application programming interface (API) request body for an API of a remote service, the API request body comprising input data satisfying a tree-structured schema;
	transmit the API request body to the remote service to exercise the remote service in an attempt to identify a programming deficiency of the remote service using the input data;
	receive an error type response from the remote service, the error type response indicating how the remote service handled the input data;
	use the error type response to determine an error type response coverage of the remote service; and
	expand the error type response coverage by repeatedly performing at least the following until a threshold metric associated with the error type response coverage is satisfied:
	in response to learning how previously-used input data, including said input data, impacted the error type response coverage, selectively generate new input data satisfying a new tree-structured schema, the new tree-structure schema being wherein:
modifying the tree structured schema based on the predetermined schema fuzzing rule includes:
selecting a path in the tree-structured schema;
selecting a set of nodes on the path; and
applying a node fuzzing rule to every node in the set of nodes to generate the new tree-structured schema;
the new input data is selectively generated in an attempt to elicit, from the remote service, a new error type response that is nonoverlapping with previous error type responses, including said error type response, wherein the new error type response is determined to be nonoverlapping when a defined overlap threshold is satisfied by content included in the new error type response, the overlap threshold defining a permissible amount of overlap in content that is present between the content included in the new error type response and content included in the previous error type responses;
	transmit a new API request body comprising the new input data to the remote service to exercise the remote service; and
	receive the new error type response from the remote service, the new error type response indicating how the remote service handled the new input data.

	3.	(Currently Amended) The computer system of claim 1, wherein execution of the computer-executable instructions further causes the computer system to:
the tree-structured schema 
	extract the tree-structured schema from the API specification; and
	generate the input data by modifying one or more data types defined by the tree-structured schema or by generating one or more data values used as input in the API request body.

	4.	(Currently Amended) The computer system of claim 3, wherein the tree-structured schema defines data types or data values that are supported by the API.

	5.	(Currently Amended) The computer system of claim 1, wherein the tree-structured schema is defined using one of: extensible markup language (XML), JavaScript objection notation (JSON), or yet another markup language (YAML).

	11.	(Currently Amended) A method for dynamically expanding an error type response coverage of a remote service, said method comprising:
	generating an application programming interface (API) request body for an API of a remote service, the API request body comprising input data satisfying a tree-structured schema;
	transmitting the API request body to the remote service to exercise the remote service in an attempt to identify a programming deficiency of the remote service using the input data;

	using the error type response to determine an error type response coverage of the remote service; and
	expanding the error type response coverage by repeatedly performing at least the following until a threshold metric associated with the error type response coverage is satisfied:
	in response to learning how previously-used input data, including said input data, impacted the error type response coverage, selectively generating new input data satisfying a new tree-structured schema, the new tree-structure schema being generated by modifying the tree-structured schema based on a predetermined schema fuzzing rule, wherein:
modifying the tree structured schema based on the predetermined schema fuzzing rule includes:
selecting a path in the tree-structured schema;
selecting a set of nodes on the path; and
applying a node fuzzing rule to every node in the set of nodes to generate the new tree-structured schema;
the new input data is selectively generated in an attempt to elicit, from the remote service, a new error type response that is nonoverlapping with previous error type responses, including said error type response, wherein the new error type response is determined to be nonoverlapping when a defined overlap threshold is satisfied by content included in the new error type response, the overlap threshold 
	transmitting a new API request body comprising the new input data to the remote service to exercise the remote service; and
	receiving the new error type response from the remote service, the new error type response indicating how the remote service handled the new input data.

	13.	(Currently Amended) The method of claim 12, wherein the set of fuzzing rules defines how to modify a node in [[a]]the tree-structured schema in the tree-structured schema includes any one or combination of: dropping the node in the tree-structured schema, selecting the node in the tree-structured schema, duplicating the node in the tree-structured schema, or changing a type of the node in the tree-structured schema, and
	wherein the set of fuzzing rules further defines how to select data values to be used as input in the API request body.

	15.	(Canceled)

	19.	(Currently Amended) One or more hardware storage devices having stored thereon computer-executable instructions that are executable by one or more processors of a computer system to cause the computer system to at least:
	generate an application programming interface (API) request body for an API of a remote service, the API request body comprising fuzzed data satisfying a tree-structured schema;

	receive an error type response from the remote service, the error type response indicating how the remote service handled the fuzzed data;
	use the error type response to determine an error type response coverage of the remote service; and
	expand the error type response coverage by repeatedly performing at least the following until a threshold metric associated with the error type response coverage is satisfied:
in response to learning how previously-used fuzzed data, including said fuzzed data, impacted the error type response coverage, selectively fuzz new data satisfying a new tree-structured schema, the new tree-structure schema being generated by modifying the tree-structured schema based on a predetermined schema fuzzing rule, the fuzzed new data being selectively fuzzed in an attempt to elicit, from the remote service, a new error type response that is nonoverlapping with previous error type responses, including said error type response, wherein the new error type response is determined to be nonoverlapping when a defined overlap threshold is satisfied by content included in the new error type response, the overlap threshold defining a permissible amount of overlap in content that is present between the content included in the new error type response and content included in the previous error type responses;
	transmit a new API request body comprising the fuzzed new data to the remote service to exercise the remote service; and
	receive the new error type response from the remote service, the new error type response indicating how the remote service handled the fuzzed new data,
wherein a set of fuzzing rules are defined to determine how to generate input data, and
wherein a pipeline fuzzing process is performed to generate the input data, the pipeline fuzzing process comprising applying a first fuzzing rule to an initial set of data to generate initially fuzzed data and applying a second fuzzing rule to the initially fuzzed data to generate said input data, which is then included in the API request body.

21.	(New) The computer system of claim 1, wherein a set of fuzzing rules are defined to determine how to generate the input data, and
wherein a pipeline fuzzing process is performed to generate the input data, the pipeline fuzzing process comprising applying a first fuzzing rule to an initial set of data to generate initially fuzzed data and applying a second fuzzing rule to the initially fuzzed data to generate said input data, which is then included in the API request body.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of fuzzing data according to API formats based on feedback (see Coppa et al. 20210011837), threshold parameter ranges for fuzzing data (see Chen et al. 10164848), generating malformed data based on characteristics of well-formed valid input data (see Neystadt et al. 20080301647), and automatically generating integration tests for RESTful web services (see Arcuri, “RESTful API Automated Test Case Generation”).  
in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 11, and 19 are therefore allowed.  Claims 2-10, 12-14, and 16-21 are also allowed due to their respective dependence on allowable independent claims 1, 11, and 19


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192  


/S. SOUGH/SPE, Art Unit 2192